Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.

Status of Claims
This office action is in response to the RCE filed 1/18/2022, wherein claims 1,3-15, 17-22 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,3,4, 6-12 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokolowski et al. (U.S. 20080110049) in view of Sacre (U.S. Patent No. RE. 34,890) in view of Brinkman et al. (U.S. 20180317594), and further in view of Dua (U.S. 20120246973).


Regarding claim 1, Sokolowski teaches an article of footwear (10)  comprising: a sole structure (20); and an upper (30), the upper including: an outer layer (40,50 excluding interior layer of 44,54, outer layer can also include 62) extending continuously through a forefoot region (11), a midfoot region (12), and a heel region (13) of the article of footwear (para. 41)(figs. 1-3,5,6,8A), the outer layer covering at least partially a medial side and a lateral side of the article of footwear (para. 41)(figs. 1-3); an intermediate layer (interior layer of one of 44)  positioned below the outer layer (40,50 excluding interior layer of 44,54, outer layer can also include 62)  (fig. 4B), the intermediate layer extending continuously along the outer layer (interior layer of one of 44 extends continuously along the outer layer where the outer layer of 54 overlaps the interior layer of 54 (outer layer of 54 is part of the outer layer of the article of footwear))  ; at least one lacing strap (33) between the outer layer and the intermediate layer (fig. 4B); an elastic layer (61,63) (para. 48) extending through the midfoot region (12) and the heel region (13) of the article of footwear, the elastic layer at least partially covering an instep region of the article of footwear (figs. 1-3); and a lacing system (32,33,44,54) extending at least partially across the instep region (fig. 3), wherein the outer layer includes a first elasticity and the elastic layer includes a second elasticity (each have elasticity due to knit structure and/or yarn type, para. 48), the second elasticity being greater than the first elasticity (para. 48), the outer layer (40,50 excluding interior layer of 44,54) extends from the sole structure (20)(at least figs. 1,2); but doesn’t specifically disclose the upper including an inner layer fastened to another portion of the article of footwear, the intermediate layer positioned between the inner layer and the outer layer, the second elasticity being at least three times greater than the first elasticity, and wherein the inner layer and the intermediate layer each extend from the sole structure.
Sacre teaches an article of footwear (figs. 1-7) comprising an upper (10,32,26) including a breathable waterproof innermost layer (32) (figs. 2,3) (col. 3, lines 8-22), the waterproof innermost layer (32) fastened to another portion of the article of footwear (col. 3, lines 23-40) and extending from the sole structure (12,14,16) (fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added a breathable waterproof innermost layer to the upper of Sokolowski thereby resulting in the intermediate layer positioned between the inner layer and the outer layer, the breathable waterproof innermost layer fastened to another portion of the article of footwear and extending from the sole structure  in view of Sacre in order to provide breathable water protection for the wearer’s foot.
The Sokolowski/Sacre combined reference doesn’t specifically teach the second elasticity being at least three times greater than the first elasticity, the inner layer, and the intermediate layer extends from the sole structure.
Brinkman discloses a knit upper (106) formed of one or more types of yarn (para. 17) including monofilament yarns having very low elasticity (less than 5%) and spandex yarn having high elasticity (300% or more) (paras. 24,25).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have included monofilament yarns having  low elasticity (less than 5%) in the outer layer of the Sokolowski/Sacre combined reference and to have included spandex yarn having high elasticity (300% or more) in the elastic layer of the Sokolowski/Sacre combined reference such that the second elasticity is at least three times greater than the first elasticity in view of Brinkman in order to further facilitate stretch in the instep region to allow the wearer’s foot to enter and exit the shoe and to provide further structure and support on the medial and lateral sides of the upper to support the wearer’s foot (para. 51 of Sokolowski). Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the second elasticity at least three times greater than the first elasticity since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144.05 (II)(A)). Furthermore, applicant places no criticality on the claimed range of elasticity, indicating that “In particular embodiments, the elastic structure 202 of the instep layer 1sole
 and/or the collar layer 164 may have an elasticity between about two and five times greater than an elasticity of the outer layer 160 or other remaining portions of the upper 102” (para. 62 of applicant's specification). 
The Sokolowski/Sacre/Brinkman combined reference fail to teach the intermediate layer extends from the sole structure.
Dua teaches an upper for an article of footwear (10)(figs. 1-7) wherein a lacing strand (43) extends between an interior layer (inner layer of 42) and an outer layer  (outer layer of 42) and  the interior and outer layers each extend from the sole structure (fig. 5B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have extended the outer layer of 44,54 of the combined reference to the sole member in view of Dua in order to provide increased protection to the lacing straps. This construction would result in the intermediate layer also extending from the sole structure because the intermediate layer is the interior layer of one of 44.
Regarding claim 3, the Sokolowski/Sacre/Brinkman/Dua combined reference teaches the outer layer is a knitted structure (paras. 43,44).
Regarding claim 4, the Sokolowski/Sacre/Brinkman/Dua combined reference teaches the outer layer and the elastic layer are coupled using a seam (para. 54, para. 64, “upper 30 is formed from three separate textile elements 40, 50, and 60 that are joined through stitching.”).
Regarding claim 6, the Sokolowski/Sacre/Brinkman/Dua combined reference teaches the inner layer (32 of Sacre as applied to claim 1) is below the outer layer and the elastic layer, and includes at least a portion that extends from the lateral side of a sole structure to the medial side of the sole structure (Sacre as applied to claim 1, figs. 1-3 of Sacre).
Regarding claim 7, the Sokolowski/Sacre/Brinkman/Dua combined reference teaches the elastic layer (61,63) comprises an instep layer  (61) and a collar layer (63) (figs. 1-3, figs. 8A-8C) and wherein the instep layer extends at least partially across the instep region and the collar layer extends at least partially from the instep region to the heel region (figs. 1-3, figs. 8A-8C).
Regarding claim 8, the Sokolowski/Sacre/Brinkman/Dua combined reference doesn’t specifically teach the inner layer is at least partially connected to the elastic layer.
Sacre further teaches the inner layer (32) being connected to other layers of the upper around a top collar area of the upper (i.e. around a portion of the ankle opening) (fig. 1)(col. 3, lines 23-40, via 26a or adhesive).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have connected the inner layer to the elastic layer at least partially around the ankle opening of the Sokolowski/Sacre/Brinkman/Dua combined reference in view of Sacre  in order to secure the inner layer to the rest of the upper while maintaining waterproofing for the rest of the article of footwear (col. 3, lines 23-40 of Sacre). 
Regarding claim 9, the Sokolowski/Sacre/Brinkman/Dua combined reference teaches at least a portion of the outer layer and the intermediate layer extend from the sole structure to the elastic layer (figs. 4B, 4C) (does not claim that a portion of each of the outer layer and intermediate layer extend from the sole structure to the elastic layer).
Regarding claim 10, the Sokolowski/Sacre/Brinkman/Dua combined reference teaches wherein the lacing system further comprises: at least one lacing strap (33) between the outer layer (40,50 excluding interior layer of 44,54, outer layer can also include 62) and the intermediate layer (interior layer of one of 44), and  connected to the sole structure  (fig. 4B) and including a loop (35) ; at least one aperture in the outer layer (openings through which 33 extend)(para. 43,44, figs. 3,4B); and a lace (32), wherein the at least one lacing strap partially extends from the at least one aperture (figs. 1-3,4B), and wherein the lace is threaded through the loop (para. 39).
Regarding claim 11, the Sokolowski/Sacre/Brinkman/Dua combined reference teaches the lacing system comprises at least four lacing straps on the medial side and at least four lacing straps on the lateral side (figs. 1-3).
Regarding claim 12, the Sokolowski/Sacre/Brinkman/Dua combined reference teaches the lacing system further comprises: a first set of the lacing straps (A, see annotated fig.) and a second set of the lacing straps (B, see annotated fig.), wherein the first set of the lacing straps are closer to the sole structure (20) than the second set of the lacing straps (upper ends of A are closer to 20 than upper ends of B) (fig. 2).
Regarding claim 22, the Sokolowski/Sacre/Brinkman/Dua combined reference teaches the inner layer (32) is an interior surface of the article of footwear that defines an interior space thereof (fig. 3 of Sacre, and as applied to claim 1).

    PNG
    media_image1.png
    596
    888
    media_image1.png
    Greyscale





	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokolowski et al. (U.S. 20080110049) in view of Sacre (U.S. Patent No. RE. 34,890) in view of Brinkman et al. (U.S. 20180317594) in view of Dua (U.S. 20120246973) and further in view of Manos-Gully et al. (U.S. 20180042333).
Regarding claim 5, the Sokolowski/Sacre/Brinkman/Dua combined reference discloses the elastic layer (60) extends from a portion of the instep region that is proximate to the forefoot region, rearwards to a back end of the heel region, and upwards to form an opening into the article of footwear (figs. 1-3) but fails to teach the elastic layer has a unitary knit construction.
Manos-Gully discloses a knitted upper (fig. 2) having an elastic layer (144) (para. 44 )of unitary knit construction (para. 28)(fig. 2) having an ankle cuff portion separated by an opening in the heel region (fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the elastic layer of the Sokolowski/Sacre/Brinkman/Dua combined reference of a unitary knit construction with 63 separated by a vertical opening in the heel region in view of Manos-Gully to reduce seaming at the front of the ankle portion. Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have formed the elastic layer of the Sokolowski/Sacre/Brinkman/Dua combined reference of a unitary knit construction because it has been held that the use of a one piece construction instead of multiple parts secured together would be merely a matter of obvious engineering choice (MPEP 2144.04(V)(B)).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokolowski et al. (U.S. 20080110049) in view of Sacre (U.S. Patent No. RE. 34,890) in view of Brinkman et al. (U.S. 20180317594) in view of Dua (U.S. 20120246973)  and further in view of Podhajny et al. (U.S. 20150075031)
Regarding claims 13, the Sokolowski/Sacre/Brinkman/Dua combined reference fails to teach the outer layer further comprising: at least two openings, wherein the openings form a passage through which the lace is guided, and wherein a portion of the lace that is threaded through the openings is below the outer layer.
Podhajny discloses a shoe upper (120)(fig. 1) having an outer layer (outer layer of 120) further comprising: at least two openings (top most opening 153 on left side of 150 and top most opening 153 on right side of 150, fig. 4), wherein the openings form a passage through which a lace is guided (fig. 1) (para. 35), and wherein a portion of the lace that is threaded through the openings is below the outer layer (the lace is threaded through the exterior into the interior of the upper as shown in fig. 1, therefore the lace is below the outer layer).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have added two openings to the Sokolowski/Sacre/Brinkman/Dua combined reference above the lacing straps through the outer layer, one on either side of 61 in view of Podhajny in order to allow the lace ends to be maintained within the upper to avoid the laces becoming inadvertently untied.
Claims 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sokolowski et al. (U.S. 20080110049) Sacre (U.S. Patent No. RE. 34,890) in view of Brinkman et al. (U.S. 20180317594) in view of Dua (U.S. 20120246973) and further in view of Wilson (U.S. 20180255877).

Regarding claims 12 and 14, the Sokolowski/Sacre/Brinkman/Dua combined reference teaches the lacing system further comprises: a first set of the lacing straps (B, see annotated fig.) and a second set of the lacing straps (A, see annotated fig.), the first set of the lacing straps (B) are positioned in the heel region (13) and the midfoot region (12) of the article of footwear, and the second set of the lacing straps (A) are positioned in the midfoot region (12) and the forefoot region of the article of footwear (11), but fails to teach wherein the first set of the lacing straps are closer to the sole structure than the second set of the lacing straps.
Wilson teaches an article of footwear (10) having a first set of lace receiving portions  (160 at D, see annotated fig.) in a heel and midfoot region (fig. 1A) closer than a second set of lace receiving portions  (160 at C, see annotated fig.) to a sole structure (120), the second set of lace receiving portions being positioned in a midfoot and forefoot region (fig. 1A), and wherein the first set of lacing straps are closer to a back end of the heel region than the second set of lacing straps (fig. 1A), the placement of the lacing receiving portions allowing the user to adapt the lacing to provide better fit, comfort, and support (para. 31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the first set of lacing straps closer to the sole structure than the second set of lacing straps of the Sokolowski/Brinkman combined reference in view of Wilson in order to improve the fit , support and comfort of the upper (para. 31 of Wilson) particularly to suit a foot with a wide midfoot/heel region adjacent the first set of lacing straps.


    PNG
    media_image1.png
    596
    888
    media_image1.png
    Greyscale

























	
    PNG
    media_image2.png
    666
    904
    media_image2.png
    Greyscale






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 15 and 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamm et al. (U.S. 20140310983) in view of Sokolowski et al. (U.S. 20080110049) in view of Wilson (U.S. 20180255877) in view of Brinkman et al. (U.S. 20180317594).

Regarding claim 15, Tamm teaches an article of footwear (figs. 9-11, para. 17) having an upper (51), the upper comprising: an outer layer (91)(para. 213) extending through a forefoot region, a midfoot region, and a heel region of the article of footwear (fig. 9), the outer layer covering at least partially a medial side and a lateral side of the article of footwear (fig. 9) and having a plurality of apertures (para. 221, lace eyelets); an intermediate layer (portion of 101 overlapped by 91, fig. 11, extends between outer layer and sole structure) parallel to the outer layer (fig. 11); an elastic layer (portion of 101 not overlapped by 91 at instep and extending around ankle opening, fig. 11, para. 244) extending through the midfoot region and the heel region of the article of footwear (fig. 11), the elastic layer at least partially covering an instep region of the article of footwear (fig. 11); and a lacing system (para. 221), wherein the elastic layer at least partially extends from the outer layer and the intermediate layer (para. 232, fig. 11), such that the outer layer and intermediate layer is each directly connected to the elastic layer (figs. 10, 11, para. 232), and wherein the outer layer includes a first elasticity and the elastic layer includes a second elasticity, the second elasticity is greater than the first elasticity (para. 244, 101 is more elastic than 91), and teaches that elements may be arranged between 101 and 91 such as a reinforcement strip or a lace eyelet (para. 234); but doesn’t specifically teach the lacing system including a first set of lacing straps and a second set of lacing straps, wherein the first set of lacing straps and the second set of lacing straps at least partially extend from the apertures, wherein the first set of lacing straps are closer than the second set of lacing straps to a sole structure, and wherein the first set of lacing straps are the closest lacing straps to a back end of the heel region, wherein the lacing straps include an upper end having a loop with a lace threaded therethrough,  the second elasticity being at least three times greater than the first elasticity.
To the extent that it might be argued that a person of ordinary skill in the art would not consider Tamm as disclosing 91 being directly coupled to the elastic layer, Sokolowski teaches an article of footwear (figs. 1-3) having an elastic layer (60) (para. 48)  directly coupled to an outer layer (40,50, paras. 54,64, figs. 1-3). Sokolowski also teaches a lacing system including a first set of the lacing straps (B, see annotated fig.) and a second set of the lacing straps (A, see annotated fig.), wherein the first set of lacing straps and the second set of lacing straps extend between 2 knit layers (fig. 4B, paras. 43,44) and at least partially extend from apertures (apertures of 44,54, figs. 1-3), and wherein the first set of lacing straps (B) are the closest lacing straps to a back end of the heel region (see annotated fig.); wherein the lacing straps include an upper end having a loop (35) with a lace threaded therethrough (figs. 1-3).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have directly coupled the outer layer of Tamm to the elastic layer in view of Sokolowski in order to maintain the elastic layer and 91 in the desired alignment shown in fig. 11 and to have modified Tamm so that the lacing system includes  a first set of lacing straps and a second set of lacing straps, wherein the first set of lacing straps and the second set of lacing straps extend between the outer and intermediate layers and at least partially extend from the apertures, wherein the first set of lacing straps are the closest lacing straps to a back end of the heel region, wherein the lacing straps include an upper end having a loop with a lace threaded therethrough further in view of Sokolowski in order to provide a lacing system that increases lateral support and to maintain the laces on the exterior of the upper to increase wearer comfort.
The Tamm/Sokolowski combined reference fails to teach the first set of lacing straps are closer than the second set of lacing straps to a sole structure, the second elasticity being at least three times greater than the first elasticity.

Wilson teaches an article of footwear (10) having a first set of lace receiving portions  (160 at D, see annotated fig.) closer than a second set of lace receiving portions  (160 at C, see annotated fig.) to a sole structure (120), and wherein the first set of lacing straps are closer to a back end of the heel region than the second set of lacing straps (fig. 1A), the placement of the lacing receiving portions allowing the user to adapt the lacing to provide better fit, comfort, and support (para. 31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the first set of lacing straps closer than the second set of lacing straps to the sole structure of the Tamm/Sokolowski combined reference in view of Wilson in order to improve the fit , support and comfort of the upper (para. 31 of Wilson) particularly to suit a foot with a wide midfoot/heel region adjacent the first set of lacing straps.
Sokolowski discloses 101 can be formed of spandex (para. 230) and 91 can be formed of low stretch monofilament yarn (paras. 213, 196) however, the Tamm/Sokolowski/Wilson combined reference doesn’t specifically disclose the second elasticity being at least three times greater than the first elasticity
Brinkman discloses a knit upper (106) formed of one or more types of yarn (para. 17) including monofilament yarns having less than 5% elasticity and spandex yarn having 300% or more elasticity (paras. 24,25).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention for the outer layer of the Tamm/Sokolowski/Wilson combined reference to have included monofilament yarns having  elasticity of less than 5% and  for the elastic layer of the Tamm/Sokolowski/Wilson combined reference to have included spandex yarn having elasticity of 300% or more such that the second elasticity is at least three times greater than the first elasticity in view of Brinkman in order to further facilitate stretch in the instep region to allow the wearer’s foot to enter and exit the shoe and to provide further structure and support on the medial and lateral sides of the upper to support the wearer’s foot (para. 51 of Sokolowski). Additionally, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have made the second elasticity at least three times greater than the first elasticity since it has been held that where the general conditions of a claim are disclosed in the prior art (101 being more elastic than 91, para. 244), discovering the optimum or workable ranges involves only routine skill in the art. (MPEP 2144.05 (II)(A)). Furthermore, applicant places no criticality on the claimed range of elasticity, indicating that “In particular embodiments, the elastic structure 202 of the instep layer 162 and/or the collar layer 164 may have an elasticity between about two and five times greater than an elasticity of the outer layer 160 or other remaining portions of the upper 102” (para. 62 of applicant's specification). 

    PNG
    media_image1.png
    596
    888
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    666
    904
    media_image2.png
    Greyscale

Regarding claim 17, the Tamm/Sokolowski/Wilson/Brinkman combined reference teaches the intermediate layer (portion of 101 overlapped by 91, fig. 11, extends between outer layer and sole structure) is below the outer layer (91) (para. 232), wherein a space is provided between the outer layer and the intermediate layer (para. 234 and per claim 15).
Regarding claim 18, the Tamm/Sokolowski/Wilson/Brinkman combined reference teaches wherein the first set of lacing straps and the second set of lacing straps are connected to the sole structure  (fig. 4B of Sokolowski) and partially extend through the space (per claim 15, lacing straps extend between 91 and 101).
Regarding claim 19, the Tamm/Sokolowski/Wilson/Brinkman combined reference teaches the outer layer is a first knitted structure (para. 215)and the elastic layer is a second knitted structure (para. 225), and wherein the outer layer and the elastic layer are connected at least partially at a seam (paras. 54,64 of Sokolowski as applied to claim 15).
Regarding claim 20, the Tamm/Sokolowski/Wilson/Brinkman combined reference teaches the elastic layer has a unitary knit construction that extends from the instep region that is proximate to the forefoot region, rearwards to the back end of the heel region, and upwards to form an opening into the article of footwear (para. 225, fig. 11).
Regarding claim 21, the Tamm/Sokolowski/Wilson/Brinkman combined reference teaches a portion of the lacing straps are covered by the outer layer (per claim 15, lacing straps extend between 91 and 101 and out through apertures in 91).

Response to Arguments
Applicant's arguments filed 1/18/2022 have been fully considered.
Regarding applicant’s argument per claim 1 that the outer layer of Sokolowski does not continuously extend through forefoot, midfoot, and heel regions because the outer layer of the channels does not extend continuously from the forefoot to the heel regions, the examiner contends that the outer layer of Sokolowski is 40,50 excluding interior layer of 44,54. The outer layer can also include 62. Therefore, while the outer layer includes the outer layer of the channels, it also includes the rest of 40,50 (excluding the interior layer of the channels) and therefore extends continuously through forefoot, midfoot, and heel regions as shown for example in fig. 1.
Regarding applicant’s argument that the intermediate layer does not extend along an outer layer that extends continuously through forefoot, midfoot, and heel regions because the outer layer has gaps between the channels, the examiner contends that the outer layer is continuous as outlined above.  The examiner notes that the intermediate layer (interior layer of one of 44)   is continuous where the intermediate layer and the outer layer overlap. The applicant has not claimed that the intermediate layer continuously extends along the entire outer layer, or that the intermediate layer also extends through a forefoot, midfoot, and heel region.
Applicant’s arguments with respect to claim(s) 15 and its dependent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBY M SPATZ whose telephone number is (571)270-0579. The examiner can normally be reached M-F 10:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABBY M SPATZ/Examiner, Art Unit 3732  

/NATHAN E DURHAM/Primary Examiner, Art Unit 3732